Truey, J.,
delivered the opinion of the court.
Appellant’s plea of former jeopardy was properly overruled. There was no identity of the offense for which he was here tried and the one of which he had been convicted before a justice of the peace. The fact that it arose out of the same occurrence and state of facts did not render the present prosecution improper. Smith v. State, 67 Miss., 117 (7 South., 208). The justice of the peace before whom appellant was convicted of assault and battery was without jurisdiction to try and determine the offense for which he is now on trial, and this element is essential to the sufficiency of a plea of autrefois convict. Section 1340, Rev. Code 1892, is not in conflict with, nor violative of, sec. 22 of the constitution of 1890. We think it unnecessary to -elaborate this view, as the doctrine is firmly established in many jurisdictions. Am. Dig. (Cent. ed.), vol. *48314, col. 1007; State v. Nichols, 38 Ark, 550; White v. State, 9 Tex. App., 390; Commonwealth v. Reed, 4 Lanc. Law Rev., 89. Any other view than the one here announced would lead to endless confusion and uncertainty in the prosecution of crime in this state.

Affirmed).